Third District Court of Appeal
                               State of Florida

                       Opinion filed February 23, 2022.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                             No. 3D19-1899
                        Lower Tribunal No. 17-8943
                           ________________


                              Miriam Reyes,
                         Appellant/Cross-Appellee,

                                     vs.

       United Property & Casualty Insurance Company,
                         Appellee/Cross-Appellant.


     An Appeal from the Circuit Court for Miami-Dade County, Martin Zilber,
Judge.

      Giasi Law, P.A., and Erin M. Berger and Melissa A. Giasi (Tampa), for
appellant/cross-appellee.

      Banker Lopez Gassler P.A., and Sarah Lahlou-Amine (Tampa), for
appellee/cross-appellant.


Before LOGUE, HENDON, and LOBREE, JJ.

     PER CURIAM.
      Affirmed. See Brown v. Estate of Stuckey, 749 So. 2d 490, 496 (Fla.

1999) (“[A]n appellant seeking to overturn [a trial court’s order granting a new

trial] has a heavy burden and any abuse of discretion by the trial court must

be clear from the record.”); Van v. Schmidt, 122 So. 3d 243, 253 (Fla. 2013)

(“The mere showing that there was evidence in the record to support the jury

verdict does not demonstrate an abuse of discretion.”); Vargas v. Safepoint

Ins. Co., 47 Fla. L. Weekly D171 (Fla. 3d DCA Jan. 12, 2022) (“We agree

with the Fourth District and apply this ‘more common’ definition of the term

‘false statement’ to include an element of intent.”).




                                       2